Citation Nr: 1744373	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral ankle degenerative joint disease (DJD), claimed as secondary to service-connected right knee and/or flat feet disabilities. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, claimed as secondary to a service-connected right knee and/or flat feet disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to December 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO).  In February 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

Although the Agency of Original Jurisdiction (AOJ) implicitly reopened the claim of service connection for a left knee disability by considering it de novo, whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of service connection for a left knee disability (on de novo review) and a bilateral ankle disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed May 2003 rating decision denied the Veteran service connection for a left knee disability based essentially on a finding that the Veteran did not have such disability. 
2.  Evidence received since the May 2003 rating decision suggests that the Veteran has a left knee disability that may be related to an injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material"
evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156 (a).  When determining whether a claim should be reopened, the credibility of newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection is warranted for disability due to disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service connected disability; and (3) that the current claimed disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An unappealed May 2003 rating decision denied the Veteran service connection for a left knee disability based essentially on a finding that there was no evidence he had such disability.  It noted that December 2002 X-rays showed a normal left knee.  The Veteran was notified of that decision and his appellate rights, and did not appeal it.  Therefore, that decision became final based on the evidence then of record.

Evidence in the record at the time of the May 2003 rating decision included the Veteran's STRs (which show complaints of, and treatment for, left knee pain) and December 2002 to March 2003 VA treatment records (also noting complaints of, and treatment for, left knee pain). 

Evidence received since the May 2003 decision includes: December 2010 VA examination reports that note a diagnosis of left knee degenerative arthritis; and the Veteran's hearing testimony that his left knee was aggravated by standing and carrying equipment at work because he had to compensate for his right knee, and that in 2010 a VA doctor informed him that his left knee disability was secondary to compensating for the right knee disability. 

As the prior final denial was based on a finding that the Veteran did not have a left knee disability, for evidence to be new and material, it must relate to a then unestablished fact (i.e., it must tend to show he has  a left knee disability).  Evidence received since the May 2003 rating decision includes the December 2010 VA examination reports showing a diagnosis of left knee degenerative arthritis. Such evidence was not previously in the record, and is new.  It relates directly to a previously unestablished fact necessary to substantiate the claim, and therefore is material.  Also added to the record is the Veteran's hearing testimony indicating that a physician related his claimed left knee disability to his service-connected right knee disability.  For the purpose of reopening, the testimony is presumed credible.  In light of the above, and particularly considering the low threshold standard for reopening endorsed by the Court in Shade, the Board finds the new evidence also raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.  Accordingly, the claim of service connection for a left knee disability may be reopened.


ORDER

The appeal to reopen the claim of service connection for a left knee disability is granted.


REMAND

March 2010 VA treatment records note that a podiatrist opined that she "informed patient that his left knee and ankle are most likely secondary to the right knee overuse."  No rationale was provided; the opinion is conclusory, and inadequate for rating purposes. 

On December 2010 VA examination, the examiner found that the bilateral ankle and left knee disabilities were less likely than not "secondary to the right knee injury with degenerative changes."  The examiner explained that the degenerative processes in the left knee and ankles are more likely due to the aging process, genetics, or body habitus.  However, the examiner did not address whether the right knee and flat feet disabilities may have aggravated the bilateral ankle and left knee disabilities.  In other words, the focus of the VA opinion with response to a secondary service connection theory of entitlement was causation, rather than aggravation.  A new VA examination to adequately and fully address the secondary service connection matter is necessary.

The Veteran has testified that he receives ongoing VA treatment for lower extremity disabilities.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to submit records of all private evaluations and treatment he received for left knee and ankle disabilities (those not already in the record), or to submit authorizations for VA to obtain such records on his behalf.  The AOJ should secure all records for which authorizations are provided and also secure all updated (from May 2015) records of VA evaluations or treatment the Veteran received for his knees and ankles.  

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the nature and etiology of his current left knee and bilateral ankle disabilities.  On examination of the Veteran and review of his record, the examiner should:

(a) Identify by diagnosis each left knee and left or right ankle disability found.

(b) Regarding each diagnosed ankle and left knee disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it was caused or aggravated by the Veteran's service-connected right knee and/or flat feet disabilities. 

If aggravation by a service-connected disability is found, the examiner should identify, to the extent possible, the approximate baseline level of disability before the onset of the aggravation as well as the level of severity of the disability after the aggravation was completed. 

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claims of service connection for a left knee disability (on de novo review) and a bilateral ankle disability, both to include as secondary to service-connected right knee and/or flat feet disabilities.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


